Citation Nr: 0032938	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-11 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Providence, 
Rhode Island


THE ISSUE

Entitlement to extension of stay in a contract nursing home.


REPRESENTATION

Appellant represented by:	Barry K. LaCasse, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1942 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Providence, 
Rhode Island.  


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (Act) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The Act removed the requirement for a claimant to 
submit a well-grounded claim.  The Act also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the Act are applicable to this 
case.

The veteran is appealing a decision by the VAMC in 
Providence, Rhode Island, to terminate contract nursing home 
care after a two-month period.  According to a VA Form 10-
7132 contained in the claims file, the contract for the 
nursing home care expired on December 4, 1998.

The claims file contains very little information pertinent to 
the issue on appeal.  The only evidence to reflect when the 
veteran actually began receiving contract nursing home care 
is contained in the submissions by the veteran's attorney.  
These submissions indicate that the veteran began receiving 
nursing home care on or about October 4, 1998, with a two-
month period of authorization.

The statement of the case (SOC) contains little or no facts 
that establish the basis for the provision of the nursing 
home care, or the reason it was discontinued.  Reference was 
made in the statement of the case to VA Form 10-7078; 
however, that document is not in the claims folder.  The 
reason for the denial in the SOC merely states that providing 
nursing home care is discretionary under 38 U.S.C.A. 
§ 1710(a)(1) (West 1991 & Supp 2000).  The SOC fails to 
discuss any evidence presented, to include addressing the 
attorney's arguments regarding a change in policy that was 
made at some point near the date when the veteran was 
provided his nursing home care.  Moreover, given the lack of 
information regarding the reason(s) for providing the nursing 
home care, the Board is not capable of knowing whether this 
issue falls within the Board's jurisdiction.  38 C.F.R. 
§ 20.101(b) (2000) (e.g. did this involve a medical 
determination).  Without complete information, the Board is 
unable to render a full and fair adjudication of the 
veteran's claim.  The SOC is not legally sufficient to permit 
the Board to render a decision at this time.  38 C.F.R. 
§ 19.29 (2000).

Accordingly, the veteran's case is REMANDED for the following 
action:

1.  The veteran and his attorney should 
be furnished with a supplemental 
statement of the case that states the 
facts leading up to the appellant's 
authorization into the nursing home, the 
basis for providing the benefit, the 
process used to determine the length of 
stay in the nursing home and the 
notification provided regarding 
termination of the benefit.  The veteran 
and his attorney should be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

2.  The VAMC must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the VAMC should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the VAMC should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The claim should be 
readjudicated.

The case should be returned to the Board for further 
appellate review, if in order.  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
VAMC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


